DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, directed to a process, in the reply filed on 18 January 2022 is acknowledged.  It is important to note that the Examiner inadvertently indicated claims 12-14 as part of the process group rather than the apparatus group; however, it is clear that an electrode is not a process and should be grouped with the apparatus claim 15.  Thus claims 1-10 are presently under Examination as drawn to the process.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0179810 to Yoon (Yoon) in view of the Non-Patent Literature “Facile fabrication of an efficient BiVO4 thin film electrode for water splitting under visible light irradiation” to Jia et al. (Jia) and further in view of US Patent Application Publication No. 2016/0028092 to Kudo et al. (Kudo).
As to claims 1, 3, 4, 5 and 6, Yoon teaches an electrode for oxygen production from water decomposition utilizing sunlight comprising a photocatalyst on a support wherein the photocatalyst comprises, for example, bismuth vanadate (BiVO4) dopes with lithium (Paragraphs 0040, 0045 and 0051).  However, Yoon is silent as to specifically how this electrode is produced.
However, Jia also discusses the production of photoanodes for water electrolysis comprising bismuth vanadate and teaches that an improved bismuth vanadate electrode can be formed via forming the electrode by coating a substrate utilizing a precursor solution comprising bismuth nitrate (bismuth (Material and Methods).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the BiVO4 layer of Yoon via the method of Jia, and to dope with lithium after the calcination step, with the expectation of forming an improved bismuth vanadate coating as taught by Jia.
  However, Jia contemplates a dip coating method and fails to teach a spray coating method.  However, Kudo discusses the formation of a bismuth vanadate layer with the same precursor  solution as in Jia, Kudo specifically mentioning the work of Jia, and teaches that this precursor can equivalently be spray coated as an alternative to dip coating (0067-0070 and 0073).  Therefore, it would have been obvious to one of ordinary skill in the art to form the coating via spray coating as a known equivalent to dip coating as taught by Kudo (MPEP 2144.06 II).
As to claim 2, the combination of Yoon, Jia and Kudo teaches the method of claim 1.  However, Jia fails to specifically teach that the concentration of the bismuth nitrate is from 2 to 5 mM.  However, Kudo specifically teaches that the concentration of bismuth nitrate in the precursor solution can be changed (Paragraph 0069).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the concentration of bismuth nitrate could be changed and optimized to optimize the formed layer, for example in terms of layer thickness (MPEP 2144.05).
As to claims 7 and 8, the combination of Yoon, Jia and Kudo teaches the method of claim 1.  Jia further teaches that an effective means for impregnation (doping) of a material into this formed bismuth vanadate layer comprise the calcination of an aqueous nitrate solution of the material to be impregnated in a high temperature air environment (Materials and Methods).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize this same doping/impregnation method of Jia for the lithium, with the expectation of effectively doping the lithium, thus a method step in which the lithium is provide as an aqueous solution of lithium nitrate, which would at least partially vaporize at the high temperatures of calcination.  
As to claim 9, the combination of Yoon, Jia and Kudo teaches the apparatus of claim 7.  Yoon further teaches that the electrode can comprise a planar form (Figure 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoon, Jia and Kudo as applied to claim 1 above, and further in view of US Patent Application Publication No. 2015/0101664 to Hu et al. (Hu).
As to claim 10, the combination of Yoon, Jia and Kudo teaches the method of claim 1.  However, Yoon is silent as to the specific concertation of the lithium dopant.  However, Hu also discusses photoanodes doped with lithium and teaches that the dopants are utilized to aid electron flow (Paragraphs 0036 and 0054).   Therefore, it would have been obvious to one of ordinary skill in the at  the time of invention to optimize the concentration of the lithium dopant in the electrode in order to optimize the electron flow (MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794